 

Exhibit 10.23

 

AMENDMENT NO. 1 TO
SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
entered into effective as of August 12, 2016, by and among Energous Corporation,
a Delaware corporation (the “Company”), Ascend Legend Master Fund, Ltd., an
exempted company formed under the laws of the Cayman Islands (“Ascend”), and the
investors who are signatories hereto (each, a “Purchaser” and collectively, the
“Purchasers”). This Amendment amends the Securities Purchase Agreement dated as
of August 9, 2016 by and between the Company and Ascend (the “Purchase
Agreement”). All capitalized terms used in this Amendment without definition
shall have the respective meanings assigned to them in the Purchase Agreement.

 

Recitals:

 

WHEREAS, pursuant to the Purchase Agreement, Ascend agreed to purchase, and the
Company agreed to sell and issue to Ascend, upon the terms and subject to the
conditions stated in the Purchase Agreement, (i) an aggregate of up to 1,618,123
shares of the Company’s common stock (“Common Stock”) and (ii) warrants to
purchase an aggregate of up to 1,618,123 shares of the Company’s Common Stock
(“Warrants”) at an exercise price of $23.00 per share.

 

WHEREAS, the Company and Ascend wish to amend the Purchase Agreement such that
the Company instead agrees to sell and issue (i) warrants to purchase up to
809,062 shares of Common Stock to The Kingdom Trust Company, Custodian, FBO
Emily T Fairbairn Roth IRA (7465812820) (“EF IRA”) and (ii) warrants to purchase
up to 809,061 shares of Common Stock to The Kingdom Trust Company, Custodian,
FBO Malcolm P Fairbairn Roth IRA (9510281370) (“MF IRA”), in lieu of the sale
and issuance to Ascend of warrants to purchase 1,618,123 shares of the Company’s
Common Stock, upon the terms and subject to the conditions stated in the
Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties hereto agree as follows:

 

1.            The Preamble of the Purchase Agreement is hereby deleted and the
following is hereby inserted in lieu thereof:

 

“THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is dated as of August 9,
2016, by and among Energous Corporation, a Delaware corporation (the “Company”)
and Ascend Legend Master Fund, Ltd., an exempted company formed under the laws
of the Cayman Islands (“Ascend”), The Kingdom Trust Company, Custodian, FBO
Emily T Fairbairn Roth IRA (7465812820) (“EF IRA”), and The Kingdom Trust
Company, Custodian, FBO Malcolm P Fairbairn Roth IRA (9510281370) ( “MF IRA,”
and collectively with Ascend and EF IRA, the “Investor”).

 

 

 

 

2.            Section B of the Background of the Purchase Agreement is hereby
deleted and the following recital is hereby inserted in lieu thereof:

 

“Ascend wishes to purchase, and the Company wishes to sell and issue to Ascend,
upon the terms and subject to the conditions stated in this Agreement, an
aggregate of up to 1,618,123 shares of the Common Stock, for the purchase price
specified in Exhibit A (as adjusted by any stock split, dividend or other
distribution, recapitalization or similar event, the “Shares”). EF IRA and MF
IRA each wish to purchase, and the Company wishes to sell and issue to EF IRA
and MF IRA, upon the terms and subject to the conditions stated in this
Agreement, warrants to purchase an aggregate of up to 1,618,123 shares (subject
to adjustment as described in the Warrants) of Common Stock (the “Warrants”) in
the form attached hereto as Exhibit B, for the purchase price specified in
Exhibit A, which Warrants shall be exercisable at any time on or after the date
which is six months and one day after the date hereof and have an exercise price
equal to $23.00 per share (subject to adjustment as described in the Warrants)
(“Exercise Price”) and a term of exercise of five (5) years from and after the
Closing (as defined below).”

 

3.            Section 2.2 of the Purchase Agreement is hereby deleted and the
following is hereby inserted in lieu thereof:

 

“2.2           Closing.

 

(a)          At the Closing, the Company shall deliver to each Investor (i) the
Shares and Warrants, registered in the name of such Investor as indicated on
Exhibit A and (ii) a certificate, in the form set forth on Exhibit C, executed
by the secretary of the Company and dated as of the Closing Date, as to the
Certificate of Incorporation, by-laws, foreign qualification, incumbency of the
Company’s officers and good standing of the Company and the resolutions adopted
by the Company’s Board of Directors (the “Board”) authorizing the transactions
contemplated by the Transaction Documents.

 

(b)          At the Closing, the Investors shall deliver the Purchase Price to
the Company by wire transfer of immediately available funds to an account
specified by the Company in writing.”

 

4.            The Purchasers certify that at the time the Purchasers were
offered the Warrants, and at the date hereof, each is an “accredited investor”
as defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”) or a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. The Purchasers further covenant that each will
be subject to and comply with the terms and conditions as set forth in the
Purchase Agreement.

 

 2 

 

 

5.            Exhibit A of the Purchase Agreement is hereby deleted and the
following is hereby inserted in lieu thereof:

 

Exhibit A
SECURITIES PURCHASED

 

Investor  Common Stock   Warrants   Purchase Price  Ascend Legend Master Fund,
Ltd.   1,618,123        $19,797,734.63  The Kingdom Trust Company,
Custodian, FBO Emily T
Fairbairn Roth IRA (7465812820)        809,062   $101,132.75  The Kingdom Trust
Company,
Custodian, FBO Malcolm P
Fairbairn Roth IRA (9510281370)        809,061   $101,132.63 

 

6.            Except for the changes expressly set forth herein, the parties
acknowledge and agree that all of the terms, provisions, covenants and
conditions of the Purchase Agreement shall hereafter continue in full force and
effect in accordance with the terms thereof; provided, however, that if any term
or provision of this Amendment shall conflict with or otherwise be inconsistent
with any term or provision of the Purchase Agreement, the terms and provisions
of this Amendment shall prevail.

 

7.            This Amendment shall be governed by and construed under the laws
of the State of New York, without giving effect to principles of conflicts of
laws.

 

8.            This Amendment may be executed (by facsimile) in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Executed counterparts of
this Amendment may be delivered by electronic or facsimile transmission with the
same effect as if delivered personally.

 

(Signature page follows.)

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

  ENERGOUS CORPORATION

 

  By:   /s/ Stephen R. Rizzone     STEPHEN R. RIZZONE     Chief Executive
Officer

 

  Ascend Legend Master Fund, Ltd.

 

  By:  /s/ Malcolm P. Fairbairn   Name:  Malcolm P. Fairbairn   Title:  Director

 

 

 

 

  PURCHASERS:       The Kingdom Trust Company,
Custodian, FBO Emily T Fairbairn
Roth IRA (7465812820)

 

  By: /s/ Emily Fairbairn   Name: Emily Fairbairn   Title:  

 

  Kingdom Trust Company, Custodian   FBO: Emily T. Fairbairn   /s/ Authorized
Signatory

 

  The Kingdom Trust Company,
Custodian, FBO Malcolm P Fairbairn
Roth IRA (9510281370)

 

  By: /s/ Malcolm Fairbairn   Name: Malcolm Fairbairn   Title:  

 

  Kingdom Trust Company, Custodian   FBO: Malcolm Fairbairn   /s/ Authorized
Signatory

 

 

